I cannot concur in the conclusion that the evidence in this case was insufficient to justify the submission to the jury of the questions of the defendant's negligence and the plaintiff's freedom from contributory negligence, or that it was insufficient to uphold the verdict.
The plaintiff attempted to cross Seventy-ninth street in the city of New York at Second avenue where there was a public and much-used crossing. When, with a child in her arms, she reached it she found it covered with water to the depth of one foot, and, consequently, that it was practically impassable. *Page 506 
Upon each side of the crosswalk there were ridges or embankments of ice, mud, stones and snow, which were from one to three feet in height. The plaintiff endeavored to cross, as others did, by walking upon one of the ridges by the side of the crosswalk. While doing so she slipped, fell and was seriously injured. This accumulation of water was occasioned by the omission of the defendant to remove obstructions which existed and remained in the gutters of the street, so that the water, instead of being taken off in the usual manner ran on to the crosswalk and was there impounded by the embankments which were upon either side. This condition had existed at that place for at least a month prior to the accident.
It is said that if the plaintiff had followed the crosswalk the water was a disagreeable, although not a dangerous, obstacle. It seems to me it was both. With what propriety can it be said that ladies who are required to cross the streets in the city of New York are bound to wade through water a foot in depth, which has accumulated and been retained upon the crosswalks by the omission of the city to keep its gutters in a proper condition of usefulness, and if, under those circumstances, they pursue the identical course followed by others crossing there and are injured, they cannot recover because the water was only a disagreeable obstacle and not a dangerous one. If ladies living in or visiting that city are required to pursue their course over crosswalks flooded by a foot of water which has remained there for days and even weeks, and the city is not liable for an injury flowing directly from that condition, a new principle in the law of negligence must be established.
To sustain this new doctrine the following cases are cited:Harrington v. City of Buffalo (121 N.Y. 147); Kaveny v.City of Troy (108 N.Y. 571); Taylor v. City of Yonkers
(105 N.Y. 203); Muller v. City of Newburgh (32 Hun, 24; affirmed,105 N.Y. 668); Beltz v. City of Yonkers (148 N.Y. 67); Lane
v. Town of Hancock (142 N.Y. 510). These cases will be examined in vain to find authority for any such doctrine. In theHarrington case it was simply held that *Page 507 
the duty resting upon a municipal corporation to remove accumulations of ice and snow upon its streets, becomes imperative only when dangerous formations or obstacles have been created and notice of their existence has been received by the corporation, or sufficient time has elapsed to afford a presumption of knowledge of their existence and an opportunity to effect their removal. The Kaveny case decided that a municipality was not responsible for the construction or sufficiency of the eaves of buildings upon the land of individuals adjoining its sidewalks, and that it was not bound to prevent the formation of ice from the drip of a roof upon a sidewalk. It also decided that a municipality was not bound to exercise unreasonable, persistent and extraordinary diligence, during freezing weather, to remove ice formed from natural causes, but that it was simply bound to keep sidewalks reasonably clean and safe. The Taylor case was to the effect that where a fall of rain or the melting of snow on adjoining premises was suddenly followed by severe cold, and thus the sidewalks were covered with a layer of ice, making them slippery and dangerous, the municipality was not required to see to its removal, but might, without liability or negligence, await a thaw to remedy the evil. In the Muller case it was held that the municipality had no actual notice of the condition of the street, and that the condition had not existed a sufficient length of time to justify an inference of notice to the municipal authorities, and for that reason was not liable. In the Beltz case the court held that a municipal corporation must guard against such dangers in its streets as can or ought to be anticipated or foreseen in the exercise of reasonable prudence and care, but that it was not chargeable with negligence in omitting to repair a defect in a street, so slight that no prudent man would reasonably anticipate any danger from its existence. In the Lane case, which related to a town highway, it was held that to impose a liability for negligence upon a town it must be shown that the proximate cause of the injury was an omission upon the part of the commissioner to use ordinary care, under all the circumstances, in the performance of his *Page 508 
duties; that is, such care as a reasonable and prudent person would have exercised under those circumstances.
These cases fall far short of establishing a doctrine which would justify a reversal of the judgment in this case. The proof was such as to leave no question of doubt but that the city was fully apprised of the situation at that point, or that, in the exercise of reasonable and ordinary inspection, it would have acquired knowledge of its condition. Moreover, if there was any question as to the defendant's knowledge, it was for the jury and not one of law.
Again, when tested by the inquiry whether the accident could fairly or reasonably have been anticipated by the city authorities, it seems quite obvious that any reasonably, prudent or careful man must have foreseen that with a crosswalk covered by a foot of water, persons seeking to cross the street would naturally resort to the ridges upon either side, and that, existing in the condition they were, such an accident would probably follow.
I am totally unprepared to concur in the opinion that, as a matter of law, it is not negligence for a great and populous city, upon a prominent and much-used street, to permit its crosswalks to become and remain flooded with a foot of water, with ridges or banks of snow, ice, stones and dirt upon each side, when, by the discharge of its plain duty to remove obstructions from its gutters, the water would not have accumulated and the crossing would have been in proper condition for use. Nor do I believe when the plaintiff was confronted with such a situation, and sought to retreat, but was unable to do so, that it was contributory negligence for her to follow the course of the multitude crossing at that place by stepping upon the ridge upon one side of the crossing, thus employing the only means by which she could reasonably hope to reach the place of her destination.
The questions of the defendant's negligence, and the plaintiff's freedom from contributory negligence, were, under the evidence, clearly questions of fact for the jury. How it can be held that the questions whether the plaintiff should have *Page 509 
retreated when the proof shows that it was practically impossible, or whether she should not have followed the course pursued by others who were similarly situated, were questions of law, I cannot comprehend.
I think the judgment should be affirmed.
PARKER, Ch. J., GRAY and HAIGHT, JJ., concur with O'BRIEN, J., for reversal, etc.; BARTLETT and VANN, JJ., concur with MARTIN, J., for affirmance.
Judgment reversed, etc.